Citation Nr: 1028182	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-50 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department 
of Veterans Affairs improved pension benefits in the calculated 
amount of $680.00.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran had active service from March 1945 to December 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2009 decision of the Committee on Waivers and 
Compromises (Committee) of the Milwaukee, Wisconsin, Regional 
Office (RO) which denied waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits in 
the calculated amount of $680.00.  In June 2010, the Appellant 
submitted a Motion to Advance on the Docket.  In July 2010, the 
Board granted the Appellant's motion.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had active service from March 1945 to December 
1946.  

2.  On January 25, 2010, the Department of Veterans Affairs was 
notified that the Veteran died on January 20, 2010.  


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of the 
Appellant's claim following the Veteran's death.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Sadly, the Veteran died during the pendency of the instant 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the Veteran's death.  
Therefore, it must be dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).  

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA Regional Office from which the claim 
originated (listed on the first page of this decision).  


	(CONTINUED ON NEXT PAGE)
ORDER

The appeal is dismissed.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


